Citation Nr: 0934144	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  09-27 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an equilibrium 
disability, to include as secondary to the service-connected 
bilateral hearing loss disability.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from February 1943 to February 1946, during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an 
equilibrium disability, to include as secondary to the 
service-connected bilateral hearing loss disability is being 
remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's claimed back disability was not manifested in 
active service or for more than one year thereafter.


CONCLUSION OF LAW

The Veteran's back disability was not incurred in or 
aggravated by service; nor may be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before an initial unfavorable decision on a claim 
for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for 
a back condition in the November 2007 rating decision, he was 
provided VCAA notice.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate the claim, 
and the division of responsibility between the Veteran and VA 
for obtaining that evidence, including the information needed 
to obtain lay evidence and both private and VA medical 
treatment records.  Thereafter, the Veteran received 
additional notice in January 2009, pertaining to the 
downstream disability rating and effective date elements of 
his claim, with subsequent re-adjudication in a June 2009 
Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, VA outpatient treatment reports, and 
statements from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103.

II.  Service Connection for a Back Condition

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 
 
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 
 
Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

The service treatment records fail to show treatment for a 
chronic back condition while in service.  Further, there is 
no documentation of any complaints related to a chronic back 
condition in service or within the one year presumptive 
period following separation from service.  In fact, a 
December 1942 physical examination reflects normal spine and 
extremities (bones and joints, muscles, tendons, deformity, 
old fracture, flat foot, ect.).  A February 1946 discharge 
examination also reflects the same.

Subsequent to service, the first medical evidence of a back 
condition was in December 2006-nearly 60 years after 
service.  The Veteran was diagnosed with spinal cord disease.  
Further, VA treatment records dated from July 2005 to August 
2007 reflect complaints of chronic low back pain and a 
history of myelopathy following a spinal injury several years 
prior.  (See December 2006 VA treatment record).  The Veteran 
also worked as an outside metal worker for over 30 years.
 
The Board has reviewed all of the above medical records but 
finds no evidence suggesting that a back disorder was 
manifested during service.

Absent any evidence of a causal link between a back disorder 
and service, the Board finds that a VA examination addressing 
the nature and etiology of the Veteran's claimed disorder is 
not "necessary" under 38 U.S.C.A. § 5103A(d), as there 
exists no reasonable possibility that such examination would 
result in favorable findings.  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).
 
Currently, the only evidence of record supporting the 
Veteran's claim is his own lay opinion, as indicated by the 
various lay statements found in the claims file.  The 
Veteran, however, has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation. 
 
Accordingly, the lay opinions do not constitute medical 
evidence and lack probative value.  Espiritu v. Derwinski, 2 
Vet. App. 482 (1992) (a Veteran is not competent to offer 
opinions on medical diagnosis or causation). 


Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for a back disability, 
and this claim must be denied. 
 
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 U.S.C.A. § 
5107(b). 


ORDER

Service connection for a back condition is denied.


REMAND

The Veteran is claiming the incurrence of an equilibrium 
disability, as a result of his service-connected bilateral 
hearing loss disability.  The Board finds that the Veteran 
should be afforded a VA examination to address whether the 
Veteran has an equilibrium disability, and whether any such 
disability is etiologically related to service and/or his 
service-connected bilateral hearing loss disability.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for a 
VA examination, with an appropriate VA 
examiner, in order to determine the 
nature and etiology of any current 
equilibrium disability.  It is imperative 
that the claims file be made available to 
the examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the Veteran, the examiner should opine as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current equilibrium 
disability is due to service, and/or was 
caused or aggravated by his service-
connected bilateral hearing loss 
disability or any other service-connected 
disability.

2.  Thereafter, the RO should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


